                Case 18-30179-lkg         Doc 41   Filed 05/22/19   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS



IN RE:                                              In Proceedings
                                                    under Chapter 13
MICHAEL D. HOLCOMB,

                       Debtor.
                                                    Bk. Case No.: 18-30179


       TRUSTEE’S MOTION TO COMPEL DEBTOR TO FILE AMENDED PLAN

   COMES NOW Russell C. Simon, duly-appointed Chapter 13 Successor Trustee in the above-

captioned case, and moves this Court for an Order compelling Debtor to file an amended plan.

In support thereof, the Trustee states:


   1. The instant case was filed on February 16, 2018.

   2. On March 26, 2019, the Debtor filed a motion seeking to retain $7,372.00 from a
      retirement account cash-out and submit $7,997.71 to the Trustee. The Trustee reported
      that he had no objection to the motion.

   3. The motion was granted on April 17, 2019. The order granting the motion is silent as to
      the Trustee’s ability to disburse the money.

   4. The Debtor has turned over the necessary funds to the Trustee.

   5. The Trustee requested by electronic mail on March 27, 2019, that an amended plan be
      filed to provide for disbursement of the amount turned over to the Trustee. To date, no
      plan has been filed.

   Wherefore, Trustee prays this Court for an Order granting the instant Motion and for all other

relief this Court deems just and equitable.
               Case 18-30179-lkg      Doc 41     Filed 05/22/19    Page 2 of 2




Dated: 22 May 2019                                 Respectfully submitted,

                                                   /s/RUSSELL C. SIMON
                                                   RUSSELL C. SIMON
                                                   Chapter 13 Trustee
                                                   24 Bronze Pointe
                                                   Swansea, IL 62226
                                                   Telephone: (618) 277-0086
                                                   Telecopier: (618) 234-0124




                               CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of the above and foregoing
document was mailed to the following interested parties who have not been electronically
notified this 22nd day of May, 2019, with the correct postage prepaid and deposited in the U.S.
Mail.

Michael Holcomb
2400 Renois Ln.
Cahokia, IL 62206

Ronald Buch
5312 West Main St.
Belleville, IL 62226

                                    /s/Jeff
